
	

113 HR 573 : To amend Public Law 93–435 with respect to the Northern Mariana Islands, providing parity with Guam, the Virgin Islands, and American Samoa.
U.S. House of Representatives
2013-05-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		113th CONGRESS
		1st Session
		H. R. 573
		IN THE SENATE OF THE UNITED
		  STATES
		
			May 16, 2013
			Received; read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		AN ACT
		To amend
		  Public Law
		  93–435 with respect to the Northern Mariana Islands, providing
		  parity with Guam, the Virgin Islands, and American Samoa.
	
	
		1.Amendment
			(a)In
			 generalThe first section and
			 section 2 of Public Law 93–435 (48 U.S.C. 1705,
			 1706) are amended by inserting the Commonwealth of the Northern Mariana
			 Islands, after Guam, each place it appears.
			(b)References to
			 date of enactmentFor the purposes of the amendment made by
			 subsection (a), each reference in
			 Public Law
			 93–435 to the date of enactment shall be
			 considered to be a reference to the date of the enactment of this
			 section.
			
	
		
			Passed the House of
			 Representatives May 15, 2013.
			Karen L. Haas,
			Clerk.
		
	
